Citation Nr: 0305801	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied a request to reopen a claim 
of entitlement to service connection for a lumbar spine 
disorder.  By a decision issued in August 1999, the Board 
determined that the veteran had submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a lumbar spine disorder, and reopened that 
claim, but denied the claim as not well-grounded. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  By an order issued in March 
2001, the Court vacated the Board's August 1999 decision.  By 
an April 2002 decision, the Board reopened the claim of 
entitlement to service connection for a lumbar spine 
disorder, and determined that further development was 
required.  That development has been completed by the Board, 
and the claim returns from development for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
available, identified evidence relevant to the claim 
addressed in this decision has been obtained.

2.  The veteran served in combat, and his testimony that he 
injured his back on several occasions in service under combat 
circumstances establishes incurrence of injury to his back.

3.  The preponderance of the evidence establishes that the 
veteran did not incur a current lumbar spine disorder in 
service.


CONCLUSION OF LAW

The veteran did not incur a current chronic lumbar spine 
disorder in service or as a result of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a back disorder in 
service.  In particular, the veteran has testified that he 
first noticed back pain in service after he was blown from 
his feet in an incident in which he sustained shrapnel wounds 
to the hands.  He contends that he has had back pain 
continuously since that time.  

The Board notes that the veteran received the Combat 
Infantryman Badge.  This award establishes that the veteran 
served in combat.

Duty to assist and notify

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was initially notified, in rating decisions, a 
statement of the case, and a supplemental statement of the 
case issued in 1996 and 1997, that he had not submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for a back disorder.  By a Board decision 
issued in April 1999, the veteran was informed that he had 
submitted new and material evidence, but that the claim was 
not well-grounded.  

A Joint Motion for Remand filed before the Court in March 
2001 discussed enactment of the VCAA, the various duties owed 
to the veteran under the VCAA, and the effect of the VCAA on 
the veteran's claim, including the elimination of the 
requirement that a veteran submit a well-grounded claim.  By 
a Court Order issued in March 2001, the Board's denial of the 
claim as not well-grounded was vacated.  The Board's April 
2002 decision, which reopened the claim and determined that 
further development was required again discussed the VCAA, 
discussed the evidence of record, and advised the veteran 
that, although evidence defined as new and material had been 
submitted, some of the new and material evidence, in 
particular, a medical opinion provided in 1996, was 
unfavorable to the veteran's claim.

By a letter issued in July 2002, the Board again advised the 
veteran of enactment the VCAA, and discussed the veteran's 
responsibility and VA's responsibility in the development of 
the claim.  In particular, the veteran was advised that it 
was his responsibility to identify evidence which would 
support his claim, even though VA had a duty to obtain 
evidence on his behalf, once he identified relevant evidence.  
In particular, the Board indicated that the veteran could 
support his claim, including his contention that he had a 
back disorder continuously after service, by identifying 
treatment records proximate to service which had not yet been 
obtained, employment medical records, insurance medical 
records, photographs, medication records, and similar types 
of evidence.  The veteran did not respond to this letter, and 
did not submit or identify any additional evidence.

By a letter issued in November 2002, the Board notified the 
veteran that additional clinical records of VA treatment 
since 1998 had been obtained.  This notification afforded the 
veteran an opportunity to comment on the evidence.  The 
veteran did not respond.  

The veteran has been notified, by the Board's April 2002 
decision, that, although his claim was reopened, additional 
evidence would be required to prove his claim.  He was 
notified of the efforts VA would make to assist him, and was 
clearly notified that VA could not assist him by obtaining 
additional information until he identified additional 
relevant information, and that it was his responsibility to 
identify any evidence he wished the Board to consider.  The 
Board clearly advised the veteran of the types of evidence 
that might substantiate his claim and provided an 
opportunity, with forms for authorizations for release of 
information, for the veteran to do so.    

The Board's decisions, the documents associated with the 
veteran's appeal to the Court, and the Board's 2001 letters 
to the veteran, among other documents and correspondence of 
record, have met the duties to inform the veteran of the 
evidence necessary to substantiate his claims, to notify him 
regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist him in 
developing the facts of the claim, including as specified in 
the VCAA.  There is no further duty to assist or notify the 
veteran, and appellate review may proceed.  

Applicable Law and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  In this case, the evidence of record, 
including the veteran's testimony at a personal hearing 
conducted in 1996, is sufficient to establish that the 
veteran incurred injury to his back during combat.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Factual Background

The veteran's service medical records reflect that, in July 
1945, the veteran was admitted for treatment of arthritis of 
the elbows, knees, and ankles, chronic, non-venereal, cause 
undetermined.  The veteran's diagnosis, on discharge in 
August 1945, was "[n]o disease."  The veteran's separation 
examination, conducted in January 1946, reflects that the 
veteran sustained a shrapnel wound in the left hand in April 
1945; that he was treated for arthritis, generalized, in July 
1945; and, that he continued to complain of generalized, 
constant dull aching, but that, as to "musculoskeletal 
defects," there was no joint malfunction.  Thus, the 
veteran's service medical records are devoid of any 
complaints of, treatment for, or diagnosis of, a lumbar back 
disorder.

Post-service medical records start with the report of a 
January 1947 VA examination.  That report reflects that the 
veteran, who was then working as an electrical construction 
worker, complained of aching and stiffness in all joints, 
especially the knees, elbows, lower back, and hands.  
Radiologic examination conducted in January 1947 disclosed 
that the first and second lumbar vertebrae were somewhat 
wedge shaped, but there was "[n]o roentgen evidence of any 
arthritis process."  No diagnosis of a lumbar spine disorder 
was assigned.

The examiner who conducted a December 1949 VA examination 
noted the veteran's complaints of joint pain, including back 
pain.  The examiner discussed the veteran's post-service 
employment on a farm, as a laborer in construction, and, more 
recently, driving heavy trucks.  The examiner noted that the 
veteran's gait, station, and spinal alignment were normal.  
Range of motion of the back was normal.  There was no muscle 
spasm.  There was some tenderness to percussion of the sacral 
spinal muscles.  Radiologic examination of the lumbosacral 
spine and coccyx and of both hands disclosed no evidence of 
bony disease or injury.  The examiner concluded that the 
veteran had fibrositis, lumbar, chronic, mildly symptomatic.  

The evidence discloses that the veteran sought VA treatment 
for back pain in October 1968.  The examiner noted that the 
veteran had experienced many instances of trauma, including 
prior to service, during service, and after service.  The 
paraspinal muscles were tender.  Radiologic examination of 
the lumbar spine disclosed degenerative lipping throughout 
the lumbar spine, most marked at L1-L2, and spondylosis, L5.  
The radiologic examination was interpreted as disclosing 
moderate lumbar spondylosis.  The assigned diagnosis was HIVD 
(herniated intervertebral disc), L5, left.  VA consultation 
records in October and November 1968 show the veteran 
reported complaints of back pain associated with his truck 
driving job.

January 1969 VA radiologic examination disclosed degenerative 
changes, lumbar spine.  A March 1969 VA hospital discharge 
summary reported that the veteran underwent a hemilaminectomy 
at L4, L5, following reports of radiating lumbar back pain 
for nine months. 

Statements submitted from fellow former servicemembers in 
December 1971 disclose that those former servicemembers 
recalled that the veteran had complained of a back injury in 
service and had complaints of back pain in service.

An April 1973 private hospital discharge summary from the 
Keokuk County Hospital noted a diagnosis of degenerative 
arthritis of the lumbosacral and dorsal spines.

A VA hospital discharge report dated in June 1992 reflects 
that the veteran, who was then 72 years of age, was diagnosed 
with lumbar spinal stenosis.  A VA radiology report showed 
that the veteran suffered from degenerative changes, 
compression, and spinal stenosis at multiple levels of the 
lumbar spine.

An August 1996 letter from a private physician, M.L.McC., 
M.D., noted that the veteran was about 50 percent disabled 
when Dr. McC. treated him in the late 1970s.  In an August 
1996 statement, D.M.G. reported having worked in the office 
of Dr. E.R.G. from 1951 to 1967, and stated that she 
remembered that the veteran was treated by Dr. G. during that 
time for back pain.  

The report of a February 1996 VA orthopedic examination 
reviewed the veteran's entire medical history regarding his 
lumbar back disorder, including his in-service and post-
service back injuries and employment.  The examiner noted 
that the veteran drove a heavy truck for 22 years after 
service before a herniated intervertebral disc was diagnosed.  
The examiner noted that such employment was frequently 
connected with development of back disorders.  The examiner 
noted that radiologic examinations in 1947 and 1949 were 
normal.  The examiner concluded that the veteran's current 
lumbar spine disorders were due to failed low back surgery 
syndrome with chronic pain syndrome.  The examiner concluded 
that "there is very little in his record to establish a well 
connected, chronological development of low back pain while 
he was in military service."  The examiner opined that "it is 
difficult to substantiate a service connection from the 
available records and the examination today."

More recent VA clinical records, dated from 1998 through May 
2002, continue to reflect that the veteran has lumbar spine 
disorders, and continues to seek VA treatment for those 
disorders, which continue to increase in severity or 
symptomatology.  However, the recent treatment records do not 
include opinion or evidence as to the etiology or probable 
onset of the lumbar spine disorders under treatment.

Analysis

As noted above, the veteran's evidence must prove (or place 
in equipoise to prove) each of the three criteria for service 
connection in order to establish entitlement to service 
connection for a lumbar spine disorder.  To meet the first 
criterion, there must be evidence of an injury in service.  
The veteran's testimony, as well as the statements submitted 
by his fellow former servicemembers, establishes that he 
incurred a back injury in service.  That criterion is met.

Second, there must be medical evidence that the veteran 
currently has the claimed disability.  In this case, there is 
clear medical evidence that the veteran certainly has a 
lumbar spine disorder, as he contends, and that criterion is 
met.

Third, the veteran's evidence must establish that there is a 
medical nexus, a relationship, between the lumbar spine 
injury incurred in service and the current lumbar spine 
disorder.  This relationship may be established through 
medical evidence or opinion.  Medical evidence that arthritis 
of the lumbar spine was present within one year following the 
veteran's service discharge would entitle the veteran to a 
presumption of service connection.  38 U.S.C.A. §§ 1101, 
1112.  However, VA examination in 1947, approximately one 
year after the veteran's service discharge, was negative for 
a clinical diagnosis or radiologic findings of arthritis or 
other lumbar spine disorder.  Therefore, presumptive service 
connection cannot serve as a basis to meet the nexus 
criterion.  

The veteran contends that he has experienced back pain 
continuously and chronically since his service.  However, 
there is no clinical evidence of record that the veteran 
complained of back pain during the period from 1949 to 1968.  
Thus, there is a gap of nearly 20 years in the clinical 
evidence.  

To establish that he had back pain continuously and 
chronically during this 20-year period, the veteran has 
submitted a lay statement from D.M.G., who indicated that she 
remembered that the veteran was treated by Dr. G., in whose 
office she worked, for back pain from 1951 to 1967.  D.M.G. 
has not indicated how frequently the veteran was treated 
during the period.  As a lay person, D.M.G. cannot assign a 
diagnosis for the back pain the veteran experienced during 
this period, and she has not indicated that she recalled the 
diagnosis assigned by Dr. G.  Her statement that the back 
pain for which the veteran was treated from 1951 to 1967 was 
attributable to an injury incurred in service is of little 
probative value.  In particular, D.M.G. has not indicated the 
basis for her conclusion that Dr. G. treated the veteran for 
back pain resulting from the veteran's service, and has not 
provided any clinical evidence to support that conclusion.  
Thus, D.M.G.'s statement, although favorable to the veteran, 
is of little probative value.

The veteran has not provided any clinical evidence, such as 
medication records, employment clinical records, physical 
therapy records, or the like, to support his contentions that 
he had chronic and continuous back pain or to support his 
contention that he had continuous back pain.  Although the 
veteran has submitted statements from family members and 
friends who have indicated that the veteran had back pain, 
these statements are of little probative value, since the 
statements are very general, and do not establish time frames 
during which symptoms were observed so as to establish 
chronicity and continuity of back pain during the period at 
issue.  

The evidence favoring a determination that the veteran had 
continuous and chronic pain during this period is of minimal 
persuasive value, and is not sufficient to place the evidence 
as to chronicity and continuity in equipoise.  The veteran 
has not established that he meets the nexus criterion on this 
basis.

While the statements of the veteran and his family members, 
friends, or fellow servicemembers describe the veteran's 
complaints of back pain, their observations are not competent 
medical evidence that his current lumbar back disorder is 
related to service.  Such statements do not satisfy the 
medical nexus requirement.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The conclusion of the examiner who conducted the February 
1996 VA examination that it was "difficult" to substantiate 
a nexus between the veteran's service and a current back 
disorder based on the evidence of record and examination 
findings is, in essence, an opinion that it was less than 50 
percent likely that the veteran had a current back disorder 
which was etiologically related to his service.  This opinion 
is persuasive evidence against the veteran's claim because 
the examination report reflects an accurate review of the 
evidence of record, the service medical records, the history 
provided by the veteran, and what appears to be a thorough 
examination of the back and review of radiologic examinations 
of record.  In particular, the examination report describes 
range of motion, examination of the veteran's reflexes, 
observation of the veteran's gait, posture, and spinal 
alignment, and describes examination of the back muscles, 
among other findings.  The examiner described the clinical 
findings and history on which he based the opinion, discussed 
his consideration of the veteran's report of his history, and 
has identified the back disorder to which the opinion 
related.  Additionally, the examiner discussed the rationale 
for his conclusion.

Moreover, it appears that the examiner assumed the 
credibility of the veteran's report that he injured his back 
in service.  Since, as noted above, the veteran's report of 
his combat injury establishes the occurrence of that injury, 
the examiner's conclusion would be of far less probative 
value if the examiner had failed to consider that injury or 
discounted the credibility of that report in reaching his 
conclusion.  The Board further notes that, although the 
veteran testified regarding his back injury in service at a 
personal hearing conducted after the February 1996 VA 
examination, the testimony essentially reiterated contentions 
of record and the history reported during the 1996 VA 
examination regarding back injury.  Since the testimony was 
essentially of record at the time of the VA examination, the 
Board finds that the examination adequately considered the 
contentions raised at the personal hearing. 

The examiner who provided the February 1996 medical opinion, 
and the Board, have accepted as accurate the veteran's 
statements that he incurred a back injury during service.  
While 38 U.S.C.A. § 1154(b) allows a combat veteran to 
establish that such an injury occurred, regardless of the 
absence of medical records regarding the injury, the statute 
does not address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service, and does not allow a combat veteran 
to establish a causal relationship without supporting medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
Thus, the veteran's testimony, while sufficient to establish 
that a back injury occurred in service, is not sufficient as 
medical evidence to establish that the back injury in service 
is etiologically related to a current back disability.  The 
competent medical evidence of record is against a finding 
that the veteran has a current back disability which is 
etiologically related to his service.

The Board has not placed any weight on the absence of 
clinical confirmation that the veteran had back pain in 
service, because the veteran's testimony, by law, is 
sufficient to establish that he incurred the injuries during 
service to which he testified.  However, the absence of 
clinical confirmation that the veteran sought treatment for 
back pain between 1949 and 1968 is unfavorable to the 
veteran.  

After reviewing all evidence of record, and comparing the 
weight of the evidence favoring the veteran's claim to the 
persuasive value of the evidence and medical opinion weighing 
against the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he incurred a current lumbar spine disorder in service.

The veteran's representative has argued, in the informal 
hearing presentation, that the veteran is entitled to VA 
examination to obtain medical opinion as to whether there is 
a nexus between the veteran's service and a current back 
disorder.  The Board does not agree.  The February 1996 
medical opinion addressed that issue.  By statute, VA has a 
duty to assist the veteran to obtain medical opinion when an 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A.  The fact that the medical opinion of 
record is unfavorable to the veteran does not trigger a duty 
to obtain additional or further medical opinion.  

The preponderance of the evidence is against the claim, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claim must be denied.


ORDER

The appeal for service connection for a lumbar spine disorder 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

